Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the use of both “other” and “another” renders the claim unclear. Applicant should change every instance of “other” and “another” to either “other” or “another”. Applicant should also modify any dependent claims accordingly.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Mailleux (US Pub. 2018/0077917 A1).
Regarding claim 1, Mailleux discloses an ambulatory insect pest-trapping device comprising: 
an upper sheet (Fig. 1B, roof 3); 
an adhesive sheet that is arranged on the upper sheet and configured to come into contact with a back of an ambulatory insect pest (Pg. 2, [0052]: “The Applicant shows that glue coated on the interior surface of the roof or the walls of a trap allows legs or the ventral side of ecdysozoans not to be in contact with glue. Therefore, the sticky substance is not detected by ecdysozoans when they enter the trap”);
a walkway sheet that is arranged to face the adhesive sheet and on which the ambulatory insect pest walks (Fig. 1B, floor 2); 
a contact portion obtained by connecting one end of the adhesive sheet with one end of the walkway sheet, another end of the adhesive sheet being arranged apart from another end of the walkway sheet (Fig. 4, roof 3 contacts floor 2 at longitudinal axis 4); 

Regarding claim 6, Mailleux discloses the upper sheet has light-shielding properties (Pg. 6, [0125], lines 1-3: “In one embodiment, the floor 2, the roof 3 and/or the walls 5 are made of a relatively opaque material so as to provide a dark interior”).
Regarding claim 7, Mailleux discloses the upper sheet is light-transparent (Pg. 6, [0127], lines 1-3: “In another embodiment, the roof 3 is made of a relatively transparent material, such as for example transparent plastic or translucent paper”).
Regarding claim 11, Mailleux discloses another adhesive sheet arranged on a surface of the walkway sheet at a side opposite to the adhesive sheet (“FIG. 17C is a lateral view of the trap of FIG. 1A wherein the roof 3 is coated with a smooth material 9 which extend beyond the upper edge of the trap, and wherein the floor 2 is covered with double-sided adhesive tape 8”).
Regarding claim 12, Mailleux discloses at least one of the adhesive sheet and the walkway sheet includes an attractant (Pg. 1, [0015]: “In one embodiment, the sticky 
Regarding claim 13, Mailleux discloses the attractant is at least one kind selected from the group consisting of octenal, hexenal, hexanone, lactic acid, dimethyl disulfide, and dimethyl trisulfide (Pg. 5, [0112], lines 1-3: “Examples of sexual attractant or pheromone include, but are not limited to, trans-2-hexenal, 4-oxo-(E)-2-hexenal, 4-oxo-(E)-2-octenal”).
Regarding claim 14, Mailleux discloses the ambulatory insect pest is a bed bug (Abstract, lines 1-2: “A device (1) for trapping ecdysozoans, in particular insects and araclmids such as bedbugs, cockroaches and spiders”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mailleux (US Pub. 2018/0077917 A1).
	Regarding claim 2, Mailleux discloses the claimed invention except for a value of tan 0 = H1/L is 0.01 < tan 0 < 0.25 when L is defined as a length of the walkway sheet, and H1 is defined as a distance between the other end of the adhesive sheet and the other end of the walkway sheet. It would have been obvious to one having ordinary skill in the art at the time the invention was made to designate the angle between the two surfaces with the constraints as defined above as that might be required to effectively trap an insect, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 5, Mailleux discloses the claimed invention except for the distance between the other end of the adhesive sheet and the other end of the5Docket No. 533669USPreliminary Amendment walkway sheet is 1 mm to 5 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to designate the distance between the sheets to this value to catch a certain size of insect, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.



Claims 3, 4, 15-17, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mailleux (US Pub. 2018/0077917 A1) in view of Ohayon (US Pub. 2007/0130819 A1).
Regarding claim 3, Mailleux discloses an ambulatory insect pest-trapping device comprising:
4Docket No. 533669USPreliminary Amendmentan upper sheet (Fig. 1B, roof 3);
an adhesive sheet that is arranged on the upper sheet and configured to come into contact with a back of an ambulatory insect pest (Pg. 2, [0052]: “The Applicant shows that glue coated on the interior surface of the roof or the walls of a trap allows legs or the ventral side of ecdysozoans not to be in contact with glue. Therefore, the sticky substance is not detected by ecdysozoans when they enter the trap”);
a walkway sheet that is arranged to face the adhesive sheet and on which the ambulatory insect pest walks (Fig. 1B, floor 2); 
and a space for housing the ambulatory insect pest, the space being formed between the adhesive sheet and the walkway sheet, and an entrance allowing the ambulatory insect to enter the space, the entrance being formed between the other end of the adhesive sheet and the other end of the walkway sheet (Fig. 1B, the interior space is defined as the area between roof 3 and floor 2), the ambulatory insect pest-trapping device being formed into a tapered shape such that a distance between the adhesive sheet and the walkway sheet gradually decreases in a direction from the entrance toward the contact portion (Fig. 4, the distance between the roof 3 and floor 2 tapers down to a point).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insect pest-trapping device of Mailleux to include the spacing of the surfaces of Ohayon because it might be necessary to have a larger gap to fit different types of insects into the trap. 
Regarding claim 4, Mailleux as modified discloses the claimed invention except for a value of tan 0 = H1/L is 0.01 < tan 0 < 0.25 when L is defined as a length of the walkway sheet, and H1 is defined as a distance between the other end of the adhesive sheet and the other end of the walkway sheet. It would have been obvious to one having ordinary skill in the art at the time the invention was made to designate the angle between the two surfaces with the constraints as defined above as that might be required to effectively trap an insect, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 15, Mailleux discloses the claimed invention except for the distance between the other end of the adhesive sheet and the other end of the5Docket No. 533669USPreliminary Amendment walkway sheet is 1 mm to 5 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to designate the distance between the sheets to In re Aller, 105 USPQ 233.
Regarding claim 16, Mailleux as modified by Ohayon discloses the claimed invention in addition to as taught by Mailleux, the upper sheet has light-shielding properties (Pg. 6, [0125], lines 1-3: “In one embodiment, the floor 2, the roof 3 and/or the walls 5 are made of a relatively opaque material so as to provide a dark interior”).
Regarding claim 17, Mailleux as modified by Ohayon discloses the claimed invention in addition to as taught by Mailleux, the upper sheet is light-transparent (Pg. 6, [0127], lines 1-3: “In another embodiment, the roof 3 is made of a relatively transparent material, such as for example transparent plastic or translucent paper”).
	Regarding claim 21, Mailleux as modified by Ohayon discloses the claimed invention in addition to as taught by Mailleux, another adhesive sheet arranged on a surface of the walkway sheet at a side opposite to the adhesive sheet (“FIG. 17C is a lateral view of the trap of FIG. 1A wherein the roof 3 is coated with a smooth material 9 which extend beyond the upper edge of the trap, and wherein the floor 2 is covered with double-sided adhesive tape 8”).
Regarding claim 22, Mailleux as modified by Ohayon discloses the claimed invention in addition to as taught by Mailleux, at least one of the adhesive sheet and the walkway sheet includes an attractant (Pg. 1, [0015]: “In one embodiment, the sticky substance (7) further comprises at least one attractive agent. In one embodiment, the at least one attractive agent is a sexual attractant or a pheromone”).
claim 23, Mailleux as modified by Ohayon discloses the claimed invention in addition to as taught by Mailleux, the attractant is at least one kind selected from the group consisting of octenal, hexenal, hexanone, lactic acid, dimethyl disulfide, and dimethyl trisulfide (Pg. 5, [0112], lines 1-3: “Examples of sexual attractant or pheromone include, but are not limited to, trans-2-hexenal, 4-oxo-(E)-2-hexenal, 4-oxo-(E)-2-octenal”).
Regarding claim 24, Mailleux discloses the ambulatory insect pest is a bed bug (Abstract, lines 1-2: “A device (1) for trapping ecdysozoans, in particular insects and araclmids such as bedbugs, cockroaches and spiders”).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mailleux (US Pub. 2018/0077917 A1) in view of Backmark (US Pub. 2020/0296950 A1).
Regarding claim 8, Mailleux discloses the claimed invention except for as taught by Backmark, a light-shielding member arranged on an outer surface of the upper sheet (Fig. 1B, outer cone 80 rests on top of outer surface 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insect pest-trapping device of Mailleux to include the light-shielding member of Backmark to create a lower light condition for the trap.
Regarding claim 10, Mailleux discloses the claimed invention except for as taught by Backmark, the light-shielding member is detachably attached on the outer surface of the upper sheet (Fig. 1B, outer cone 80 could be removed from outer surface 24 by lifting it up).
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mailleux (US Pub. 2018/0077917 A1) in view of Ohayon (US Pub. 2007/0130819 A1), and further in view of Backmark (US Pub. 2020/0296950 A1).
Regarding claim 18, Mailleux as modified by Ohayon discloses the claimed invention except for as taught by Backmark, a light-shielding member arranged on an outer surface of the upper sheet (Fig. 1B, outer cone 80 rests on top of outer surface 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insect pest-trapping device of Mailleux as modified to include the light-shielding member of Backmark to create a lower light condition for the trap.
Regarding claim 20, Mailleux as modified by Ohayon discloses the claimed invention except for as taught by Backmark, the light-shielding member is detachably attached on the outer surface of the upper sheet (Fig. 1B, outer cone 80 could be removed from outer surface 24 by lifting it up).

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642